Citation Nr: 1605299	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his disability is due to exposure to toxins in the water at Camp Lejeune.  Review of the claims file reveals that the Veteran was separated from service at Camp Lejeune in July 1987 and the Veteran contends that he was stationed at Camp Lejeune from 1985 to 1987.

VA has acknowledged that water-supply systems at Camp Lejeune were found to be contaminated with industrial solvents perchloroethylene (PCE) and trichloroethylene (TCE).  VA has also acknowledged that benzene, vinyl chloride, and other compounds were found to be contaminating the water supply.  The water systems were contaminated from August 1953 through December 1987.  Exposure to Contaminated Drinking Water at Camp Lejeune, http://www.benefits.va.gov/compensation/claims-postservice-exposures-camp_lejeune_water.asp.

In December 2015 a VA press release stated that the Secretary intended to propose the creation of a presumption of service connection for eight conditions assocated with the chemical contaminants identified at Camp Lejeune.  Among these conditions is non-Hodgkins lymphoma.  VA Plans to Propose Expanded Disability Benefits Eligibility for Veterans Exposed to Contaminated Water at Camp Lejeune, http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743.

The Veteran has testified and argued that he has been diagnosed with non-Hodgkins lymphoma since 2007.  However, review of the claims file reveals that the Veteran has been diagnosed with and treated for nodular sclerosing Hodgkin's lymphoma.  

In November 2011 a VA physician reported that the Veteran had been treated for Hodgkin's lymphoma in 2007.  The provider stated that the information concerning contaminated water supplies at Camp Lejeune and the studies showing a link between benzene exposure and the development of lymphoma had been reviewed.  The provider stated that the studies seemed valid and easily supported the many cases of lymphoma the provider had treated.  The provider continued to note that although the Veteran had not been diagnosed until 2007 it was not uncommon for chemicals to lie in the fatty tissue of the body for significant periods of time.  Different stressors to the body allow these chemicals to be released to later develop cancer cells in the host.  

It is noted that the studies associated with the claims file are in relation to non-Hodgkin's lymphoma and not Hodgkin's lymphoma.  It is unclear whether these are the studies relied upon by the provider in providing the opinion.  Thus, the opinion is inadequate.

As the Veteran has been diagnosed with Hodgkin's lymphoma and appears to have been stationed Camp Lejeune during the applicable period, the Veteran must be afforded a VA medical examination regarding the etiology of his Hodgkin's lymphoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the claims file reveals that the Veteran receives continued care from VA for his Hodgkin's lymphoma.  The most recent treatment records associated with the claims file, with the exception of a few notes from 2015, are dated in January 2013.  Thus, on remand, attempts must be made to obtain complete VA treatment records regarding the Veteran dated since January 2013.  38 C.F.R. § 3.159.

The Veteran's service personnel records have not been associated with the claims file.  Thus it is not possible to determine the complete amount of time spent at Camp Lejeune.  On remand, attempts must be made to obtain the Veteran's complete service personnel file and verify his period of service at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since January 2013.

2.  Take all appropriate action to obtain and associate with the claims file the Veteran's complete service personnel records and verify the Veteran's period of service at Camp Lejeune.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of his Hodgkin's lymphoma.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination and review of the record, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's Hodgkin's lymphoma was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any the Veteran's Hodgkin's lymphoma was caused by any exposure to industrial solvents perchloroethylene (PCE) and trichloroethylene (TCE), and benzene and vinyl chloride in the water at Camp Lejeune?

The rationale for all opinions expressed should be provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

